Citation Nr: 1007761	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  08-19 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Whether an application for a waiver of debt as a result of 
overpayment of nonservice-connected pension in the amount of 
$31,867.00 was timely received, and if so, whether a waiver 
is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1967. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2007 decision of a Department of 
Veterans Affairs (VA) Committee on Waivers and Compromises 
(Committee).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

In December 2007, the Committee denied the Veteran's petition 
for a waiver of a debt created by overpayment of a 
nonservice-connected pension in the amount of $30, 796.00 
because an application for waiver of the debt was not timely 
received.  In a June 2008 statement of the case, the 
Committee revised the amount of the debt to $31,867.00.  

Recovery of an overpayment of benefits may be waived if VA 
determines that the recovery would be against equity and good 
conscience if an application for relief is made within 180 
days from the date of notification of indebtedness, or within 
a longer period if the payee demonstrates that the 
notification of debt was not actually received within a 
reasonable period after the such date.  The notification must 
include a statement of the right of the payee to submit an 
application for a waiver and a description of the procedure 
for submitting the application.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. § 1.963 (2) (2009).  

In correspondence received by the Committee in November 2007, 
the Veteran noted that he had submitted a waiver application 
in May 2007 and again in October 2007.  In a March 2008 
notice of disagreement and in a July 2008 substantive appeal, 
the Veteran contended that he submitted timely petitions for 
a waiver of the debt within 120 days of notification.  The 
Veteran noted that he submitted two applications for waiver 
by mail and one by facsimile.  In a report of telephone 
contact in October 2008, the Veteran again referred to a May 
2007 waiver application.  Therefore, the Veteran acknowledged 
receipt of the notification of debt but contended that his 
application was timely.  Although it was unable to locate a 
timely waiver application, the Committee cited the earliest 
correspondence of record (dated in October 2007) as a late 
application for waiver.  

The Board notes that the Veteran received information 
regarding the debt from the Committee at the VA Regional 
Office and Insurance Center in Philadelphia, Pennsylvania, as 
well as the VA Debt Management Center in St. Paul, Minnesota, 
and that his claims file has been maintained at Regional 
Offices in Buffalo, New York, and St. Petersburg, Florida.  
The Board concludes that the Veteran's repeated assertions 
that he submitted a timely waiver application are credible 
and that additional searches for a copy of a timely 
application for waiver are warranted.   

Further, the Board is unable to proceed with adjudication of 
the appeal because some relevant documents identified in the 
decision on waiver of indebtedness and in the statement of 
the case have not been associated with the claims file or 
otherwise provided to the Board.  Copies of the following 
documents including date of mailing or date of receipt are 
required: 

February 7, 2003  Eligibility Verification Report (EVR) 
submitted by the Veteran.

February 18, 2005  EVR submitted by the Veteran.

September 1, 2005  VA letter of notification of pension 
suspense action.

June 5, 2006  EVR submitted by the Veteran.

July 20, 2006  Report of telephone contact with the Veteran 
regarding additional medical insurance expenses.

August 14, 2006  VA due process letter proposing termination 
of pension effective February 2, 2002 due to receipt of 
information regarding additional income. 

March 6, 2007  VA letter of notification to the Veteran of 
action to terminate payment of a nonservice-connected pension 
and creation of a debt of $31,867.

March 9, 2009  EVR submitted by the Veteran.

October 11, 2007  Veteran's waiver application. (An October 
7, 2007 Veteran's petition to restore payment of a 
nonservice-connected pension with Financial Status report, 
both received October 11, 2007, are in the file.) 

October 24, 2007  Pension Maintenance Center correspondence 
reopening the nonservice-connected pension and applying the 
payment to reduce the debt balance to $30, 796.00.

Copies of all correspondence received from the Veteran 
received between March 22, 2007 and October 7, 2007.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he indicate the specific date of the 
application(s) for waiver that he 
reportedly submitted between March 22, 
2007 and October 7, 2007.  If he has a 
copy of any such applications, he should 
be asked to submit them as well.  
Associate any correspondence received 
with the claims file. 

2.  Request that the VA Debt Management 
Center in St. Paul, Minnesota, and the 
Regional Offices in Buffalo, St. 
Petersburg, and Philadelphia, each 
perform a search of files for any 
correspondence received from the Veteran 
between March 22, 2007 and October 7, 
2007.  Obtain copies of any 
correspondence found and associate the 
correspondence with the claims file.  

3.  Obtain from the Committee on Waivers, 
copies of all documents listed above and 
all correspondence received from the 
Veteran between March 22, 2007 and 
October 7, 2007, and associate the 
documents with the claims file. 

4.  The RO should review the claims file 
to ensure that all the foregoing 
development is completed, and arrange for 
any additional development indicated.  
The Committee should then document the 
results of the searches and readjudicate 
the claim on appeal.  If a waiver of debt 
sought remains denied, the Committee 
should issue an appropriate supplemental 
statement of the case and provide the 
Veteran and his representative the 
requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.   

The purposes of this remand are to assist the Veteran with 
the development of his claim.  The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim 
is both critical and appreciated.  




							CONTINUED NEXT PAGE

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

